                                     UNITED STATES DISTRICT COURT
                                               DIS,RICT OF ARIZONA
                                                     ..,     . FILED             LODGED
                                                               RECEIVED          COPV
                                                                                                   EXHIBIT LIST
United States
PLAINTIFF                                                         MAY 1 3 2019
                      V.
Scott Daniel Warren                                  r ,
                                                            C ~ US DISTRICT COURT
                                                              ISTRICT OF ARIZONA
DEFENDANT                                       BY         J\/                      DEPUTY CASE NUMBER:   18-CR-223-RCC(DTF)
                                                           /\
  PRESIDING JUDGE   cO11 in 5             couRTRooM DEPUTY
                                                           '-./
                                                                   Sherry Gammon              COURT REPORTER   Erica McQ ui11 in
  HEARING/TRIAL DATE (S)   May 13, 2019   PLAINTIFF ATTORNEY (s)       Anna- Wright,          DEFENDANT ATTORNEY (si   Greg Kuykendall,
                                                                       Nathaniel Walters                               Amy Knight

 PLF        DFT     DATE ADMITTED
 NO.        NO.                                                           EXHIBITS
            22      ~/ 13l1q                     Arizona Republic article dated June 16, 2017
            23      :;/1.q),q                     New York Times article dated June 16, 2017
            24                                  Email from Robin Reineke dated June 22, 2017
